DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, filed  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.  
Status of Claims
As indicated in the Office Action of 03/26/2021, claims 3, 5-12 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2020. Claims 1-2, 4, and 13-20 are the subject matter of this Office Action. 

Response to Amendment
Applicant’s amendments, filed 06/28/2021 are acknowledged. New claims 13-20 have been added. Applicant has amended the scope of claim 1 to recite wherein said vegetation liquor or botanical extract is removed of major phenolics, and wherein said peroxidation of lipids is induced by ionizing radiation.
 Support for wherein the vegetation liquour or botanical extract is removed of major phenolics is found in the “De-phenolicized OPP” composition in Figure 4. 
 Applicant's arguments, filed 06/28/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein said vegetation liquor or botanical extract is removed of major phenolics;”.  In figure 4, there is support for this limitation as it comprises a “de-phenolicized” OPP composition. However, the state of the prior art in regards to OPP vegetation extract (Sambanthamurthi et al., British Journal of Nutrition Vol. 106 pages 1655-1663 published 2011) discloses that the major contributors to the total phenolics of OPP are: 3- isomers of caffeoylshikimic acid, p-hydroxybenzoic acid, 
 
    PNG
    media_image1.png
    466
    681
    media_image1.png
    Greyscale

    It is thus unclear how a composition “removed of major phenolics” still comprises 3- isomers of caffeoylshikimic acid, p-hydroxybenzoic acid, and protocatechuic acid found in claims 4, 13 and 19, considering it is known in the art that said components are the major phenolic contributors to OPP? It is unclear if Applicant is claiming a composition free of 3- isomers of caffeoylshikimic acid, p-hydroxybenzoic acid, and protocatechuic acid, or alternatively different therapeutic composition that comprises the major phenolic contributors to OPP above, but does not comprise alternative phenolic compounds such as hydroxytyrosol and vitamin E. Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection. 
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sambandan (WO2010/137943 published 12/02/2010), as evidenced by Sambanthamurthi (British Journal of Nutrition Vol. 106 pages 1664-1675 published 2011),
Claims 1-2, 13-20 are product by process claims directed to a therapeutic composition for preventing or protecting against peroxidation of lipids upon living cells, tissues, organs, and organisms, wherein said composition is a therapeutically effective amount of vegetation liquor or a botanical extract derived from vegetation liquor of the oil palm milling process known as oil palm phenolics (OPP) wherein said vegetation liquor or botanical extract is removed of major phenolics, and wherein said peroxidation of lipids is induced by ionizing radiation.
MPEP 2113 teaches that  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Applicant is also reminded that once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the Applicant to show a nonobvious difference. 
Sambandan teaches extracts from vegetation liquor from palm oil milling (page 7, example 1). Said extract was subjected to reverse phase HPLC purification with a water/acetonitrile gradient (Example 3, pages 9-10).  
 
    PNG
    media_image2.png
    352
    499
    media_image2.png
    Greyscale

As shown in Figure 9 above, purification of the vegetation liquor extract using an aqueous gradient identifies the following aqueous bioactive phenolics and acids in the composition: gallic acid (minute 15), hydroxytyrosol (minute 18), protocatechuic acid (minute 20), para-hydroxybenzoic acid (minute 25), 3 isomers of caffeoylshikimic acid (minutes 32-35, peaks 6-8), and ferulic acid (minute 38). As shown in Figure 9 above, said OPP vegetation liquour, collected from the reverse phase HPLC at minute 18 is removed of the major phenolic components (caffeoylshikimic acid isomers, para-hydroxybenzoic acid, protocatechuic acid). Said extract also comprises the phytochemicals gallic acid and hydroxytyrosol and such a composition reads on the instant claims. 
Regarding the limitation of claim 2, as evidenced by Sambanthamurthi (British Journal of Nutrition Vol. 106 pages 1664-1675 published 2011), OPP in oil palm vegetation liquor ranges from 1.38-2.43% wt. on a dry weight basis. The remaining 98 %wt. consists of fruit sugars, soluble fibers, organic acids, water soluble vitamins and phytonutrients such as carotenoids and the phenolic component vitamin E (page 1667, right col. paragraph 4). As such, said aqueous extract of vegetation liquor extract above must comprise soluble fiber, phytonutrients such as carotenoids and the phenolic component hydroxytyrosol, as products of identical chemical composition cannot have mutually exclusive properties. See MPEP 2112.01 and In re Spada
Regarding the limitation wherein the composition prevents or protects against peroxidation of lipids in living tissues when exposed to ionizing radiation, specifically glycolipids and phospholipids, such a limitation of the instant claims fails to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e., an intent to use the disclosed composition as prophylactic to peroxidation of lipids in living tissues). This limitation does not impart any physical or material characteristics to the composition that is not already present in the cited prior art. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble of not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP §2112.02(11).  
In the instant case, the cited extract from vegetation liquor from palm oil milling, removed of the major phenolic components (caffeoylshikimic acid isomers, para-hydroxybenzoic acid, protocatechuic acid) taught by Sambandan above meets each and every structural and physical limitation of the instantly claimed composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.	
 Lastly, regarding the limitation wherein the vegetation liquour, collected from the reverse phase HPLC at minute 18 comprising gallic acid, hydroxytyrosol, removed of the major phenolic components (caffeoylshikimic acid isomers, para-hydroxybenzoic acid, protocatechuic acid) also comprises a concentration of 30-75 g gallic acid equivalent (GAE) per mL, Applicant is reminded of MPEP 2112 which discusses the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the Applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). See In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594). In the present case the burden is shifted to Applicant to prove that the vegetation liquor extract above does not comprise a  concentration of 30-75 g gallic acid equivalent (GAE) per mL. 	
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628